DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference, Baroud et al (USPGPub 2015/0267246), teaches a fluid handling method of moving a fluid containing a droplet and a solvent (see [0020], which recites “moving at least a portion of the drops in the carrier fluid to at least one drop storage zone in the microfluidic circuit”) in a fluid handling device (referred to as a microfluidic circuit 1 in [0070] and illustrated in Figure 1 
the fluid handling device (microfluidic circuit 1)  including an inlet (referred to as a supply hole 10 in [0070] and illustrated in Figure 1), 
a first channel (referred to as a supply branch 110 in [0070]and  illustrated in Figure 1) connected to one end of the inlet (10), 
a chamber (13) connected to another end (referred to as a nozzle 12 in [0072] and illustrated in Figure 1) of the first channel (11) and configured to accommodate the droplet (see [0078]), 
a second channel whose one end is connected to the chamber (13) (see Figure 1), and 
an outlet (referred to as a hole 14 in [0070] and illustrated in Figure 1) connected to another end of the second channel (see Figure 1),

introducing the fluid from the inlet to accommodate the droplet in the chamber (see [0018], which recites “introducing the solution into microchannels of a microfluidic circuit”).
In addition, Graig et al (USPGPub 2018/0133715), teaches a fluid handling method of moving a fluid containing a droplet and a solvent in a fluid handling device (referred to as microdroplet processing system/instrument 400 in [0182] and illustrated in Figure 4a, the instrument 400 incorporates a disposable microfluidic 410) (see the abstract which recites “dispensing the sorted droplet into a reservoir. The dispensing may comprise identifying and extracting the sorted droplet from a first fluidic flow path of said fluid by transferring the sorted droplet from into a second fluidic flow path and then ejecting the sorted droplet into a reservoir by applying pressure to the second fluidic flow path”), 
the fluid handling device (microdroplet processing system/instrument 400 which incorporates a disposable microfluidic 410)  including an inlet (which corresponds to an end of an output channel 428, see [0185] and illustrated in Figure 4a), 
a first channel (referred to as an output channel 428 in see [0185] and illustrated in Figure 4a) connected to one end of the inlet (of channel 428), 
a chamber (430) connected to another end (which corresponds to the end located closer to channel 43, see [0186] and illustrated in Figure 4a) of the first channel (428) and configured to accommodate the droplet (see [0186], which recites “[t]he chamber 430 may therefore be filled up with fluorous oil above a threshold (e.g. 50% of the volume of the chamber 430, or more), such that enough 
a second channel (having an end corresponding to an outlet 438, see [00186] and in Figure 4a) whose one end is connected to the chamber (430) (see Figure 4a), and 
an outlet (referred to as an outlet 438 in [00186] and illustrated in Figure 4a) connected to another end of the second channel (see Figure 4a),
the method comprising: 
introducing the fluid from the inlet to accommodate the droplet in the chamber (see [0010], which recites “[t]he transferring comprises applying pressure to the sorted droplet for dispensing whilst in a portion of the first fluidic flow path and thereafter to transfer the sorted droplet from the first fluidic flow path into the second fluidic flow path and eject the sorted droplet”); and
ejecting the droplet from the chamber (see [0010]).
In addition, Haeberle (US PGPub 2009/0197977) teaches rotating a system to produce emulsions (see [0026]) wherein a chamber (referred to as an outlet channel 138 in [0052]) widens in the direction away from main channel 130 (as illustrated in Figure 5).  
However, it would not have been obvious to one of ordinary skill in the art to combine the teaching of Graig and Haeberle or the teaching of Baroud and Haeberle and arrive at the claimed invention because there is no motivation or suggestion to modify or combine the teachings of the cited prior art. 
Additionally, the cited prior art, Graig, Baroud and Haeberle, neither teaches nor suggests ejecting a droplet from a chamber of a fluid handling device after rotating the fluid handling device wherein during the period wherein the fluid is 
The features of the claimed invention can be applied in the separation of droplets from a fluid handling device without mixing air thereby facilitating subsequent observation and analysis of the droplets. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9 A.M. to 5 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797